UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DONALD PARKER,
Plaintiff-Appellant,

v.
                                                                           No. 96-1051
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Cameron McGowan Currie, District Judge.
(CA-93-2734-2-1AJ)

Submitted: December 19, 1996

Decided: January 3, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Anne Margaret Miles, SUGGS & KELLY, LAWYERS, P.A., Colum-
bia, South Carolina, for Appellant. J. Preston Strom, Jr., United States
Attorney, Wistar D. Stuckey, Assistant United States Attorney, Arthur
J. Fried, General Counsel, Randolph W. Gaines, Acting Principal
Deputy General Counsel, A. George Lowe, Acting Associate General
Counsel, Douglas Cohen, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appel-
lee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donald Parker filed a claim with the Social Security Administra-
tion in May and June 1990 for disability insurance benefits and sup-
plemental security income benefits, alleging disability commencing
March 8, 1990, as a result of seizures, severe headaches, and mental
impairment. After denial of his claim initially and on reconsideration,
Parker requested a hearing before an Administrative Law Judge
(ALJ). The ALJ concluded that Parker was not disabled, finding that
although he had a severe seizure disorder well-controlled by medica-
tion, a low intelligence quotient score, and could not return to past rel-
evant work, he also had the residual functional capacity to perform
light work. The ALJ limited the type of light work Parker could per-
form by requiring that the work be an unskilled, entry level, routine,
and repetitive job that did not expose him to dangerous or hazardous
conditions or to highly stressful situations. The Appeals Council
denied Parker's request for review. The ALJ's decision then became
the Secretary's final decision.

Parker filed a complaint in the district court challenging the final
decision of the Secretary. The magistrate judge recommended affirm-
ing the Secretary's denial of benefits. After conducting a de novo
review of the record, the district court adopted the magistrate judge's
recommendation and affirmed the Secretary's decision. This appeal
followed.

We review the Secretary's final decision to determine whether it is
supported by substantial evidence and whether the correct law was

                     2
applied. 42 U.S.C.A. § 405(g) (West Supp. 1996); D'Accardi v.
Chater, 96 F.3d 97, 99 (4th Cir. 1996); Hays v. Sullivan, 907 F.2d
1453, 1456 (4th Cir. 1990). Parker claims that substantial evidence
does not support the ALJ's findings because the ALJ failed to give
proper weight to the opinions of two doctors and failed to adequately
consider the combined effects of Parker's impairments. However, the
ALJ gave specific reasons for the determination, and we will not dis-
turb it. Hammond v. Heckler, 765 F.2d 424, 426 (4th Cir. 1985). The
ALJ made a thorough evaluation of the evidence, and we conclude
that the Secretary's decision is supported by substantial evidence and
was based on the correct legal standards.

Parker also challenges the ALJ's finding that he retained the resid-
ual functional capacity to perform a significant number of jobs. Par-
ker has raised this issue for the first time on appeal. Generally, we
will not consider an issue which was not raised at the administrative
or district court level. Heckler v. Campbell, 461 U.S. 458, 469 n.12
(1983); Artrip v. Califano, 569 F.2d 1298, 1300 n.5 (4th Cir. 1978).
Parker failed to demonstrate exceptional circumstances warranting
consideration of this issue; thus, the issue is not properly before us.

Accordingly, we affirm the district court's judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3